 In the Matter of R. K. O. RADIO PICTURES, INC., COLUMBIA PICTURESCORP., LOEw's INCORPORATED, PARAMOUNT PICTURES, INC., REPUBLICPRODUCTIONS, INC., 20TH CENTURY-FOx FILM CORP., PRINCIPALARTISTS PRODUCTIONS, UNIVERSAL PICTURES CO., INC., WARNER BROS.PICTURES, INC., VANGUARD FILMS,INC. andSCREEN PLAYERS UNIONCases Nos. 21-R-2263, 21-R-2264, 21-R-2266 to, 21-R-2273, inclusiveSECOND SUPPLEMENTAL DECISIONAND-AMENDED CERTIFICATION OF REPRESENTATIVESMarch, 28, 1945On December 17, 1944, pursuant to the Decision and Direction ofElection issued by the Board herein on November 8, 1944,1 as amendedon November 27, 1944, and to a Supplemental Decision issued onDecember 13, 1944, an election by secret ballot was conducted underthe direction and supervision of the Regional Director for the Twenty-first Region (Los Angeles, California).Upon the basis of the resultsof such election, the Board on December 30, 1944, certified ScreenPlayers Union as the exclusive collective bargaining representativeof all employees of R. K. O. Radio Pictures, Inc., Los Angeles, Cali-fornia,Columbia Pictures Corp., Hollywood, California, Loew'sIncorporated, Culver City, California, Paramount Pictures, Inc., LosAngeles, California, Republic Productions, Inc., Hollywood, Cali-fornia, 20th Century-Fox Film Corp., Los Angeles, California, Prin-cipalArtists Productions, Culver City, California, Universal Pic-tures Co., Inc., Universal City, California,Warner Bros. Pictures,Inc.,Burbank, California, and Vanguard Films, Inc., Culver City,California, who are engaged primarily in the performance of extrawork 21 59 N. L It. B. 1322 The unit for which the Independent was certified as collective bargaining representa-tive was described as "all employees of [the Companies]who perform extra work,includ-ing those who, in addition to the performanceof extra work,also perform stunts,singing,or bits or parts involving a line or lines of essential story dialogue,either directly pursuantto day player,stock, or free-lance contracts or by adjustment subsequentto being em-ployed originally for extra work, but excluding all employees who perform exclusivelystunts, singing, or bits or parts with essential story dialogue, and all ClassA and Class AJunior members of the Guild."61 N. L. R. B., No. 12.112 R.K. 0. RADIO PICTURES, INC.113On January 24,1945, R. K. 0., Columbia, Loew's, Paramount, Repub-lic,20th Century-Fox, Principal Artists, Universal, andWarnerBros., filed a Petition for Reconsideration, and on January 29, 1945,the Guild filed a Petition for Clarification and Modification, of theBoard's Decision and Certification of Representatives.Vanguardjoined in the Companies' petition on February 6, 1945.Pursuant tonotice a hearing for the purpose of oral argument on the foregoingpetition was held before the Board at Washington, D. C., on February22,1945.Counsel for the Companies, the Guild; and the Independentappeared and presented argument.The Companies and the Guild contend that the collective bargainingunit delineated by the Board in its Decision and Direction of Electionheretofore issued herein is not appropriate for the purposes of collec-tive bargaining insofar as there is included therein not only those whoperform extra work but also those who in addition to the peformanceof extra work, perform stunts, singing, or bits or parts involving a lineor lines of essential story dialogue.Upon a further review and recon-sideration of the record, we are of the opinion that there is merit inthis contention.As we pointed out in our Decision, all work before the motion pic-ture camera falls primarily in two main classes, the one being knownas acting work, defined as all performances involving the speaking ofa line or lines of dialogue, and including also certain specialized per-formances such as stunts and singing, and the other being known asextra work, comprising all other work before the camera, and cus-tomarily described in the industry as atmospheric or backgroundwork.All extra work and the greater, portion of acting work involveseparate periods of employment of relatively short duration by one ormore of several different employers.The unit which has herein beenfound to be appropriate is a unit composed primarily of extras.Aswe have previously pointed out, extras customarily and historicallyhave also been employed in the performance of bits, small parts, andstunts.,'However, it is apparent from the record as a whole that suchperformances comprise not more than a comparativelysmallportionof the work at which extras are employed.The record discloses thatduring the year 1943 a total of 4,277 Class B members of the Guildwere engaged at extra work.4Extras employed through Central Cast-ing Corporation, the usual method of employment for such work, per-formed a total of 331,684 man days of extra work, an average of 1,0808The Guild,which since 1937 has held a closed-shop contract covering all types ofperformances before the motion picture camera, has recognized this to be true and,accordingly,has permitted the extras within its membership to perform not only extrawork but any type of work which they were able to obtain.4Board's Exhibit No 2-A. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDextras being employed during each working day.5On the other hand,during the entire year not more than 990 Class B members e were em-ployed under day player contracts for the performance of bits andparts, and not more than 349 were employed for similar work underfree-lance contracts?Of those who were engaged for performancesunder day player contracts, more than half obtained employment underbut one such contract," and the average number of contracts for allClass B members so employed was but slightly more than two.Thegreat majority of Class B members who were engaged for performancesunder free-lance contracts obtained not more than one.9We find the record thus to be clear that the performance of bits andparts, as well as stunts and singing,1° is not the characteristic functionof the group comprising the extra players, but rather of the profes-sionalactors, consisting of the Class A and Class A Junior membersof the Guild, who customarily perform no extra work.The factualsituation thus presented is analogous to that appearing in the case ofCarlisle c Jacquelin,llwherein the employees in the unit, composedprimarily of the Company's telephone clerks working on the floor oftheNew York Stock Exchange, were accustomed also to performordinary clerical work for their employer on an overtime and volun-,tary basis in the Company's offices.In that case we said :The latter requirement, that employees must comprise an appro-priate unit before an obligation arises on the part of the employerto bargain collectively with their majority representative,neces-sarily operates as a limitation upon the scope of the authority tobargain collectively. . . .This limitation can arise, as here,where the employees perform part of their duties in a group whichmight well become a separate bargaining unit.When this situa-5Intervenor'sExhibit No 67. Although these figures apparently include some workdone pursuant to "adjustment"of the extra's pay to a figure higher than the extra payscale, I e.,to $25 per day or higher,analysis of Central Casting'smonthly placementreports,Intervenor'sExhibits Nos 68-A to 68-F, discloses that such work done byadjustment to other than strictly extra work amounted to less than 1 percent of the total.° Board's Exhibit No. 2-B.This is a total of the number engaged under such contractsat rates both for $25 to $50 and over$50, in which there is probably some duplication.Disregarded are approximately 45 B-Minor members,and approximately 31 B-Specialmembers who were restricted to some specialty such as dancing or singing.It is to benoted that the record indicates that a portion of the Class B members included in thetotal above set forth relied exclusively on the performance of bits and parts and henceare not extras within the contemplation of our unit definitionThe number of extrasengaged in performances of bits and parts is therefore less than indicated by any computa-tion based solely on Class B membership7 Board Exhibit No 2-CThe figure in respect to free-lance performance is computedin similar manner to that for performances under day player contractsSee footnote 6,supra.Board'sExhibit No. 2-DBoard'sExhibit No 2-E,OAS we noted in our original decision,stunt work,as such, is not properly to beconsidered extra work,and the singers, as a class,are allied with the professional actorsrather than with the extra group.n Matter of Edward C. Fiedler,et al., doingbusiness asCarlisle d Jacquelin,a partner-ship,55 N. L.R. B 678. R.K. 0. RADIO PICTURES, INC.115tion arises, we think the Act clearly intends that the exclusive bar-gaining agent may represent the employees in the appropriateunit, but only as to those matters which affect their intereststherein, and not with respect to their employment in anothercapacity, which does not come within the ambit of that unit.The conclusion therefore is clear.The Union, pursuant toour certification and the proceedings upon which it is based, isentitled to bargain with the Company respecting the hours, wages,and conditions of employment of the telephone department em-ployees as such.Since the extra and collateral work performed bythese employees in the back office is the characteristic and essen-tial function of another group of employees who are expresslyexcluded from the appropriate unit, the Union is not entitled tonegotiate concerning the rates of pay and specific working condi-tions surrounding that work.Inasmuch as the performance of bits, parts, stunts, and singing is theessential and characteristic function of the group designated as pro-fessional actors whom we have excluded from the unit found appro-priate herein, it is apparent that all those who perform such workpossess interests in common with the motion picture actors rather thanwith the extras and should likewise be excluded from the unit hereinwhich is composed essentially of those who are engaged in the perform-ance of extra work.We shall, in accordance with the foregoing, amend the descriptionof the unit for which the Independent has been herein certified ascollective bargaining representative by striking therefrom the words"including those who, in addition to the performance of extra work,also -perform stunts, singing, or bits or parts involving a line or linesof essential story dialogue, either directly pursuant to day player,stock, or free-lance contracts or by adjustment subsequent to beingemployed originally for extra work, but excluding all employees whoperform exclusively stunts, singing, or bits or parts with essentialstory dialogue, and all Class A and Class A Junior members of theGuild," and substituting therefor the words "but excluding all em-ployees who, either directly pursuant to day player, stock, or free-lance contracts, or by adjustment subsequent to being employedoriginally for extra work, perform stunts, singing, or bits or partsinvolving a line or lines of essential story dialogue."We shall alsoamend the Certification in accord herewith.We are fully aware that the unit delineation set forth herein is, atbest, not entirely satisfactory due, as we have pointed out, to the factthat extras customarily have performed not only extra work but alsobits, small parts, singing, and stunts.We wish to make it clear that 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDiour unit determination shall in no manner be construed as a limita-tion upon the type of work which extras may be, and customarilyhave been, called upon to perform. In view of the union shop con-tracts prevalent in the motion picture industry, it is apparent thatsuch overlapping between the fields of acting and extra work mayrequire members of the Independent also to maintain membership inthe Guild. It is with deep concern, therefore, 'that we note intima-tions appearing in the record concerning the possibility that theunions may indulge in reprisals designed to prevent persons who havecustomarily performed both acting and extra work from continuingto do so. It should be emphasized in this regard that it is the dutyof the exclusive representative of the employees in an appropriatebargaining unit to represent all employees therein without hostilediscrimination and with a view to the promotion of their bestinterests. 12Should either the Guild or the Independent engage insuch restrictive practices, or otherwise circumvent the objectives ofthe Board inherent in this decision, the Board will not regard itselfas precluded, upon consideration of the circumstances thus presented,from taking appropriate remedial action, including either a rede-termination of the bargaining unit or revocation of the certificationherein.AMENDED CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3, as amended,IT IS HEREBY CERTIFIED that, Screen Players Union has been desig-nated and selected by a majority of all employees of R. K. O. RadioPictures, Inc., Los Angeles, California, Columbia Pictures Corp.,Hollywood, California, Loew's Incorporated, Culver City, California,Paramount Pictures, Inc., Los Angeles, California, Republic Produc-tions, Inc., Hollywood, California, 20th Century-Fox Film Corp., LosAngeles, California, Principal Artists Productions, Culver City, Cali-fornia,Universal Pictures Co., Inc., UniversalCity,California,Warner Bros. Pictures, Inc., Burbank, California, and VanguardFilms, Inc., Culver City, California, who perform extra work, butu SeeWallace Corporation V. N. L R B,65 S Ct 238,Matter of Bethlehem-AlamedaShipyard, Inc.,53 N. L. R B 999, 1016;see alsoSteele v. Louisville&Nashville R. R.Co., 65 S. Ct. 226,wherein the Court said :The labor organization chosen to be the representative of the craft or class ofemployees is thus chosen to represent all of its members, regardless of their unionaffiliations or want of them . . . The purpose of providing for a representative is tosecure those benefits for those who are represented and not to deprive them or any ofthem of the benefits of collective bargaining for the advantage of the representative ofthose members of the craft who selected it. R.K. 0. RADIO PICTURES, INC.117excluding all employees who, either directly pursuant to day player,stock, or free-lance contracts or by adjustment subsequent to beingemployed originally for extra work, perform stunts, singing, or bitsor parts involving a line or lines of essential story dialogue, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, the said organization is the exclu-sive representative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment.and other conditions of employment.